Citation Nr: 0012127	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  96-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
Allowance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran had verified active duty from October 1938 to 
January 1948, and again from July 1950 to July 1961.  
Additional active military service has not been verified.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which the RO denied service 
connection for the cause of the veteran's death.  The Board 
notes that the appellant requested a hearing at the RO in 
April 1997, then asked that the hearing request be canceled 
or "put on hold" pending "a Congressional Inquiry."  In 
June 1997, the RO notified her of a hearing scheduled in July 
1997.  She responded that she had asked that the hearing be 
canceled, and also indicated that she would be unable to 
attend the hearing scheduled in July 1997.  A report of 
contact in July 1997 indicates that she would notify VA when 
she would be able to be rescheduled for a hearing.  Since 
then, over one year has passed and she has not reinstated her 
request for a RO hearing.  The case previously came before 
the Board, and was remanded in September 1998 for the RO to 
consider additional evidence submitted by the veteran. 


FINDINGS OF FACT

1.  The veteran died in May 1990 at the age of 69 years old.

2.  The veteran's certificate of death lists the immediate 
cause of death as hepatic failure with an underlying cause of 
metastatic colon cancer.

3.  The record contains no competent evidence that the 
veteran had colon cancer during his active service, or within 
one year after his separation from service.

4.  The record contains no competent medical evidence that 
the veteran's history of duodenal ulcers was either the 
principal cause or a contributory cause of his death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 1110. 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303, 3.310(a), 3.312 (1999).

2.  The claim of entitlement to service connection for 
entitlement to DEA allowance is not well grounded.  
38 U.S.C.A. § 1110. 5107(a) (West 1991); 38 C.F.R. § 3.303, 
3.310(a), 3.312 (1999).

3.  Metastatic colon cancer is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 3.310(a) 
(1999).

3.  The veteran's history of duodenal ulcers did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death claim

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter, the 
Court) has held that a well grounded claim is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis, (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In the absence of any one of these three 
elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

a.  Are the Medical Conditions on the Death Certificate 
Service Connected?

In applying the three step analysis for a well grounded claim 
under Caluza, supra, to an issue of service connection for 
the cause of death, the first element, a medical diagnosis of 
a current disability, will always be met since the current 
disability is the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  In this case, the 
death certificate indicates that the veteran died in May 1990 
at the age of 69 years.  The immediate cause of death was 
hepatic failure, with disease onset two weeks prior to death.  
Metastatic colon cancer was listed as the underlying cause of 
death, with disease onset two and one half years prior to 
death.  This is the current disability.  Thus, the appellant 
must only satisfy the second and third elements under Caluza 
-- evidence of incurrence or aggravation of disease or injury 
in service, and competent medical evidence of a causal nexus 
between the current disability and the inservice injury or 
disease -- to establish a well grounded claim.

A review of the record does not reveal any evidence of 
metastatic colon cancer while in service, or to a compensable 
degree within one year following discharge from service.  The 
veteran's service medical records detail the veteran's 
treatment for duodenal ulcers dating back to June 1945 when 
they were first detected.  The veteran received treatment for 
these ulcers periodically throughout his military service.  
In April 1961, just prior to service separation, the veteran 
was diagnosed with duodenal ulcer, chronic, mildly active, 
causing frequent mild symptoms.  There is no evidence that 
during the course of this inservice treatment for duodenal 
ulcers there were any symptoms or detection of colon cancer.  
Additionally, the record of the veteran's medical treatment 
post service makes no reference to colon cancer having its 
onset during his active service, or within one year following 
service.

The requisite causal nexus between the veteran's cause of 
death and his active service is also lacking.  In October 
1986, the veteran was diagnosed with three colonic polyps 
during private medical treatment.  He was hospitalized in 
November 1986, with a final diagnosis of obstructing 
carcinoma of the right colon.  The veteran continued 
receiving treatment for metastatic colon cancer from this 
point until his death in May 1990.  At no time does a 
competent medical authority make a causal connection between 
the veteran's colon cancer post service and his active 
service, over 25 years earlier.  The veteran also had a 
portion of his colon removed in March 1967, as part of an 
appendectomy operation.  The evidence does not show any nexus 
between this medical procedure and any inservice medical 
condition.

Based on the foregoing, the Board finds that the evidence of 
the veteran's medical condition, metastatic colon cancer, 
does not meet the criteria set forth in Caluza, supra.  The 
claim for service connection for colon cancer is, thus, not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303(d) (1999).

b.  Were Duodenal Ulcers the Cause of Death?

Even though the conditions listed on the veteran's death 
certificate are determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (1999).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1999).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1999).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1999).

The Board first addresses the issue of service connection for 
duodenal ulcers.  After review of the record, the Board finds 
no evidence that the veteran ever applied for service 
connection for his history of duodenal ulcers, or that VA 
ever established service connection for this condition.  
Accordingly, the requirements of 38 C.F.R. § 3.312 (1999), as 
previously elaborated, do not apply to this appeal.  However, 
in light of the appellant's contentions that her husband's 
duodenal ulcers brought about his fatal metastatic colon 
cancer, the Board considers whether the veteran's duodenal 
ulcers caused or contributed to his death.

This duodenal ulcer condition appears to have had its origin 
during the veteran's shipboard military service during World 
War II.  As previously mentioned, the veteran received 
periodic treatment for these ulcers throughout his military 
career.  During post service medical examinations, there was 
continued evidence of ulcers and scarring of his duodenum.  
The record shows that the veteran was diagnosed with the 
first symptoms of colon cancer in October 1986, and 
subsequently hospitalized in November 1986, with a diagnosis 
of carcinoma of the right colon.  However, the record does 
not show that any medical authority ever connected duodenal 
ulcers to the veteran's metastatic colon cancer.  A Discharge 
Summary for the November 1986 hospitalization by Dr. Noel 
Mills, M.D., noted that the veteran's medical history 
included a forty year history of peptic ulcer disease.  
However, the Board finds significant that Dr. Mills did not 
make any causal connection between these ulcers and the colon 
cancer for which the veteran was being treated.  The veteran 
continued to receive colon cancer treatment periodically from 
November 1986 until his death in May 1990.  During this 
period, similar references to a history of chronic duodenal 
ulcers were made in examination reports.  These references to 
ulcers similarly did not include any opinion of a nexus to 
his colon cancer.  The record does not show that the 
veteran's chronic duodenal ulcer was of such debilitating 
severity as to hinder his ability to resist colon cancer.  
There is no competent evidence that this ulcer condition was 
so serious that it materially influenced the acceleration of 
death.  A thorough review of all the evidence before the 
Board does not show that duodenal ulcers caused or even 
contributed to the cause of his death.  

The Board notes that the appellant has provided articles from 
professional medical journals dealing with gastric carcinoma, 
H. pylori infections, colon cancer and duodenal ulcers.  The 
appellant contends that these articles provide, in essence, 
the proof that the veteran's ulcers contributed to his colon 
cancer. Medical treatise evidence may be sufficient to make a 
claim well grounded if such evidence, standing alone, 
discusses generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay opinion.  Wallin v. West, 11 
Vet. App. 509, 513 (1999).  The medical texts submitted 
concern such matters as the increased risk of gastric 
carcinoma when there is a past infection with H. pylori, as 
well as other aspects of the development of colon and other 
cancers.  These texts do not discuss the generic relationship 
between such infection - or other factors -- and the 
development of colon cancer with a degree of certainty that 
would make this case well grounded.  The Board finds that 
without a competent medical authority to make an opinion that 
the veteran's duodenal ulcers contributed to his colon 
cancer, the appellant's contentions, and the medical articles 
that she has copied, are not sufficient evidence of a nexus 
to establish a well-grounded claim. 

The Board also notes that the appellant has submitted two 
extensive notebook volumes of information that she contends 
supports her argument that the veteran's cause of death is 
related to his military service.  While the two volumes each 
contain essentially the same information, the appellant has 
included copies of documents previously on record in the 
claims file, as well as further evidence about medical 
conditions that the veteran had during his lifetime, and 
excerpts from veterans law.  However, this evidence does not 
provide the necessary proof from a competent medical source 
showing that the veteran's duodenal ulcers contributed to his 
death.    

The claims file contains no medical evidence that indicates 
that the veteran had metastatic colon cancer in service or 
within one year after discharge.  Further, the record does 
not indicate that the history of duodenal ulcers contributed, 
either principally or substantially, to the veteran's death.  
Therefore, the Board concludes that the claim is not 
plausible, and as a result is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In the present 
case, the Board finds that this procedural consideration has 
been satisfied.  In particular, the Board notes that the 
statement of the case issued in conjunction with this appeal 
advises the appellant evidence fails to show that the cause 
of the veteran's death was related to military service, and 
that there is no evidence of any relationship between the 
veteran's death and his ulcer disease.  Moreover, unlike the 
situation in Robinette, supra, she has not put VA on notice 
of the existence of any specific, particular piece of 
evidence that, if submitted, could make her claim well 
grounded.  

II.  Entitlement to DEA benefits

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1999).  The issue of entitlement to DEA 
depends on whether the veteran died as a result of a service 
connected disability.  As the appellant's claim for service 
connection for the cause of the veteran's death is not well 
grounded, entitlement to DEA is also not well grounded.  
38 U.S.C.A. § 3501 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.807 (1999).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.
Entitlement to DEA benefits is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

